Title: Thomas Jefferson to John Adams, 11 January 1817
From: Jefferson, Thomas
To: Adams, John


          
            Monticello Jan. 11. 17.
          
          Forty three volumes read in one year, and 12. of them quartos! dear Sir, how I envy you! half a dozen 8vos in that space of time are as much as I am allowed. I can read by candlelight only, and stealing long hours from my rest; nor would that time be allowed me indulged to me, could I, by that light, see to write. from sun-rise to one or two aclock, and often from dinner to dark, I am drudging at the writing table. and all this to answer letters into which neither interest nor inclination on my part enters; and often for persons whose names I have never before heard. yet, writing civilly, it is hard to refuse them civil answers. this is the burthen of my life, a very grievous one indeed, and one which I must get rid of. Delaplaine lately requested me to give him a line on the subject of his book; meaning, as I well knew, to publish it. this I constantly refuse; but in this instance yielded, that, in saying a word for
			 him, I might say two for myself. I expressed in it freely my sufferings from this source; hoping it would have the effect of an indirect appeal to the discretion of those, strangers and others,
			 who,
			 in the most friendly dispositions, oppress me with their concerns, their pursuits, their projects, inventions and speculations, political, moral, religious, mechanical, mathematical, historical Etc. Etc. Etc. I hope the appeal will bring me relief, and that I shall be left to exercise and enjoy correspondence with the friends I love, and on subjects which they, or my own inclinations present.
			 in that case your letters should not be so long on my files unanswered, as sometimes they have been to my great mortification.—to advert now to the subjects of those of Dec. 12. & 16. Tracy’s Commentaries on Montesquieu have never been published in the original. Duane printed a translation from the original MS. a few years ago. it sold I believe readily, and whether a copy can now be had, I doubt. if it can, you will recieve it from my bookseller in Philadelphia, to whom I now write for that purpose. Tracy comprehends, under the word ‘Ideology,’ all the subjects which the French term Morale, as the correlative to Physique. his works on Logic, government, political economy, and morality, he considers as making up the circle of ideological subjects, or of those which are within the  scope of the understanding, & not of the senses. his logic occupies exactly the ground of Locke’s work on the understanding. the translation of that on Political economy is now printing; but it is no translation of mine. I have only had the correction of it; which was indeed very
			 laborious. le premier jet having been by some one who understood neither French nor English, it was impossible to make it more than faithful. but it is a valuable work.
          The result of your 50. or 60. years of religious reading in the four words ‘be just and good’ is that in which all our enquiries must end; as the riddles of all the priesthoods end in four more ‘ubi panis, ibi deus.’ what all agree in is probably right; what no two agree in most probably wrong. one of our fan-colouring biographers, who paints small men as very great, enquired of me lately, with real affection too, whether he might consider as authentic, the change in my religion much spoken of in some circles. now this supposed that they knew what had been my religion before, taking for it the word of their priests, whom I certainly never made the confidants of my creed. my answer was ‘say nothing of my religion. it is known to my god and myself alone. it’s evidence before the world is to be sought in my life. if that has been honest and dutiful to society, the religion which has regulated it cannot be a bad one.’   affectionately Adieu.
          Th: Jefferson
        